UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2074



ARLEAN WITHERSPOON,

                                              Plaintiff - Appellant,

          versus


CHARLESTON MEMORIAL HOSPITAL; SHARON MCCABE,
Nurse   Manager   for   Charleston  Memorial
Hospital,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-98-1813-23-2)


Submitted:   March 31, 2000                 Decided:   June 13, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Gaines, Sr., Florence, South Carolina, for Appellant.
Stephen P. Groves, Sr., Shawn D. Wallace, Stephen L. Brown, YOUNG,
CLEMENT, RIVERS & TISDALE, L.L.P., Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Arlean Witherspoon appeals the district court’s order dis-

missing her employment discrimination action pursuant to Fed. R.

Civ. P. 37(b)(2)(C) for failure to comply with discovery orders.

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Witherspoon v. Charleston Mem’l Hosp., No. CA-

98-1813-23-2 (D.S.C. July 26, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2